

117 SRES 400 ATS: Designating September 2021 as “National Childhood Cancer Awareness Month”.
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 400IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Manchin (for himself, Mr. Scott of South Carolina, Mr. Reed, Mrs. Capito, Mr. Casey, Mr. Graham, and Mr. Hawley) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 7, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating September 2021 as National Childhood Cancer Awareness Month.Whereas each year more than 15,500 children under the age of 19 in the United States are diagnosed with cancer;Whereas every year more than 1,700 children in the United States lose their lives to cancer;Whereas childhood cancer is the leading cause of death from disease and the second overall leading cause of death for children in the United States;Whereas the 5-year survival rate for children with cancer has increased from 58 percent in the mid-1970s to 84 percent in 2020, representing significant improvement from previous decades;Whereas more than 2/3 of children who survive cancer will develop at least 1 chronic health condition, and many survivors will face a late-effect from treatment that could be considered severe or life-threatening; Whereas cancer patients face a higher risk of contracting the Coronavirus Disease 2019 (COVID–19) due to weakened immune systems; andWhereas cancer occurs regularly and randomly and spares no racial or ethnic group, socioeconomic class, or geographic region: Now, therefore, be itThat the Senate—(1)designates September 2021 as National Childhood Cancer Awareness Month;(2)requests that the Federal Government, States, localities, and nonprofit organizations observe the month with appropriate programs and activities, with the goal of increasing public knowledge of the risks of cancer;(3)encourages survivors of childhood cancer to continue to receive ongoing monitoring and physical and psychosocial care throughout their adult lives;(4)recognizes the human toll of cancer and pledges to make the prevention and cure of cancer a public health priority; and(5)reminds the people of the United States that these children are the definition of bravery, and commends and honors their courage.